Citation Nr: 1309511	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability. 

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability. 

4.  Entitlement to service connection for a right arm disability, to include as secondary to a cervical spine disability. 

5.  Entitlement to service connection for a left arm disability, to include as secondary to a cervical spine disability. 

6.  Entitlement to service connection for a psychiatric disability, to include as secondary to asbestosis. 

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestosis. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1996, October 2005, and November 2006 RO rating decisions.  The January 1996 RO decision denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  The Veteran provided testimony at a personal hearing at the RO in February 1997.  

In an October 1997 decision, the Board denied the Veteran's claims for entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 1998, the parties filed a joint motion requesting that the Board's decision as to the issues of entitlement to a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, all be vacated and remanded.  A July 1998 Court order granted the motion.  The July 1998 joint motion and July 1998 Court order also addressed other issues that are not presently on appeal.  

In November 1998, the Board, in pertinent part, remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, for further development.  In January 2001, the Veteran testified at a Travel Board hearing at the RO.  

In May 2001, the Board, in pertinent part, again remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, for further development.  

An August 2002 RO decision (issued in a supplemental statement of the case) essentially denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability, all to include as secondary to a cervical spine disability.  

In an April 2003 decision, the Board denied the Veteran's claims for entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and for a left arm disability.  

The October 2005 RO decision denied service connection for a psychiatric disorder (listed as depression) and for COPD, both to include as secondary to asbestosis.  By this decision, the RO also denied a TDIU rating.  

The Veteran appealed the Board's April 2003 decision (noted above) to the Court.  In a November 2005 Order, the Court vacated and remanded the Board's April 2003 decision.  The Court also indicated that the Board should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability.  

In a May 2006 the Board remanded the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, for further development.  The Board also remanded issues of entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis; entitlement to service connection for COPD, to include as secondary to asbestosis; and entitlement to a TDIU rating, for the issuance of a statement of the case.  The Board further remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability to be adjudicated by the RO.  

The Board observes that the November 2006 RO decision denied service connection for a cervical spine disability on a de novo basis.  The Board observes, however, that service connection for a cervical spine disability was previously denied in a final October 1997 Board decision.  Therefore, the Board was required to address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a cervical spine disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a January 2008 decision, the Board reopened and denied the Veteran's claim for entitlement to service connection for a cervical spine disability.  The Board also denied the Veteran's claims for service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability, all to include as secondary to a cervical spine disability.  The Board further denied the Veteran's claims for entitlement to service connection for a psychiatric disorder, to include as secondary to asbestosis; entitlement to service connection for COPD, to include as secondary to asbestosis; and entitlement to a TDIU rating.  The Veteran then appealed the Board's decision to the Court.  In November 2009, the parties filed a joint motion that requested that the Board's decision be vacated and remanded.  A November 2009 Court order granted the motion.  

In January 2011, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a cervical spine disability, and the VHA was obtained in January 2011.  In May 2011, the Veteran and his attorney were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his attorney.  

In January 2012, the Board remanded this case for further development.

The claims of service connection for a psychiatric disability and COPD and to a TDIU as well as the newly raised application to reopen a claim of service connection for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran cervical spine disability is not related to service and arthritis of the cervical spine did not manifest itself to a compensable degree within one year of service.

2.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with a right shoulder disability at any time during the pendency of the appeal and that no right shoulder disability was caused or aggravated by a service connected disability.

3.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with a left shoulder disability at any time during the pendency of the appeal and that no right shoulder disability was caused or aggravated by a service connected disability. 

4.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with a right arm disability at any time during the pendency of the appeal and that no right arm disability was caused or aggravated by a service connected disability.

5.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with a left arm disability at any time during the pendency of the appeal and that no right arm disability was caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  A right shoulder disability was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  A left shoulder disability was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  A right arm disability was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  A left arm disability was not incurred in or aggravated by military service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in May 2001, July 2006, and May 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing the Veteran with adequate notice in the above letters followed by a readjudication of the claims in the December 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters and the rating decision, the statement of the case, the supplemental statements of the case, and Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2001 Board hearing the Veteran was assisted at the hearing by an accredited representative and that representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any of the Veteran's current disabilities were related to his service and/or a service connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status or, as explained below, is not available.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that as to all the issues on appeal VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records; letters, records, and/or examinations from Dr. Revollo, Dr. John C. Hawkins, Dr. Isabella Sharpe, Dr. Robert DeVincentis, and Jacksonville Wolfson Children Hospital; his records on file with the Social Security Administration (SSA); and his treatment records from the North Florida/South Georgia VA Health System in substantial compliance with the Board's earlier remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the Veteran was treated at Flowers Hospital and from Lyster Army Hospital following his May 1967 motor vehicle accident.  However, in July 2006 Lyster Army Hospital notified VA that it did not have any treatment records of the Veteran.  Moreover, in February 2007 the RO issued a memorandum of unavailability outlining the steps it took to try to obtain the Lyster Army Hospital records.  Later in February 2007, the RO sent the Veteran a letter notifying him that these records were not available.  

Similarly, in April 2007 Flowers Hospital and Southeast Alabama Medical Center notified VA that they did not have any treatment records of the Veteran.  Thereafter, in the June 2007 supplemental statement of the case the RO notified the Veteran of the unavailability of these records.  

Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the Lyster Army Hospital records, where, as here, service medical records are not available ", . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The record also shows that the Veteran was provided with VA examinations in April 2000, February 2000, and August 2012 that are adequate to adjudicate the claims, and as to the August 2012 examination substantially complies with the Board's earlier remand instructions as well as the November 2009 Joint Motion for Remand (JMR) because, after a review of the record on appeal and/or after taking a detailed medical history from the claimant as well as after an examination, the examiners provided opinions as to her current diagnoses and/or origins of the Veteran's cervical spine, shoulder, and arm disabilities which opinions were based on citation to relevant evidence found in the claims file and a discussion of the positive private medical opinions found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries; Dyment.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative contend that the appellant's current cervical spine disabilities as well as his bilateral shoulder and arm disabilities were caused by his documented motor vehicle accident while on active duty in May 1967.  In the alternative, it is claimed that the bilateral shoulder and arm disabilities were caused by his cervical spine disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  The Cervical Spine Disability

As to a current disability, a review of the post-service record documents the Veteran's complaints and treatment for a cervical spine disability diagnosed as degenerative disc disease, degenerative arthritis, and/or radiculopathy status post 1990 cervical laminectomy.  See, for example, VA examinations dated in February 2000, April 2000, and August 2012; June 2001 letter from Dr. Isabella Sharpe; December 2006 examination from Dr. Robert DeVincentis. 

As to service incurrence under 38 C.F.R. § 3.303(a), service records show that on May 19, 1967, the Veteran was involved in an automobile accident.  The record indicates that the Veteran's vehicle was hit broadside by the other vehicle.  The Veteran was treated at a hospital for "multiple contusion" and was returned to duty on May 22, 1967.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of a cervical spine disability (i.e., pain and limitation of motion) while on active duty since being struck by a car as he reported at his personal hearings, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra.  In this regard, the Veteran testified that he was rendered unconscious by the 1967 automobile accident and was hospitalized for four or five days. 

However, none of the Veteran's service treatment records surrounding the May 1967 motor vehicle accident document his complaints or treatment for a cervical spine injury.  In this regard, his prognosis at the time of his return to active duty was "none." Moreover, the Veteran's post-May 1967 service treatment records, including the June 1968 separation examination, are negative for symptoms off or a diagnosis of a cervical spine injury or a cervical spine disability.  In fact, when examined in June 1968 not only did the Veteran not report a history of cervical spine problems but examination of the spine and other musculoskeletal were normal.  

While the Veteran as a lay person is competent to report on his symptoms of a cervical spine disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of a chronic cervical spine disability because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including treatment records surround the May 1967 motor vehicle accident and the subsequent service treatment records including the June 1968 separation examination, which are negative for a history of or a diagnosis of a cervical spine disability, than the appellant's claims that he had problems with a cervical spine disability since his May 1967 motor vehicle accident.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for a cervical spine disability must be denied based on service incurrence despite the documented May 1967 motor vehicle accident and the Veteran's claims regarding having problems with observable symptoms of this disability since this accident.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in the cervical spine in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for a cervical spine disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1971 and first complaints and treatment for a cervical spine disability in 1990 to be evidence against finding continuity.  Put another way, the almost two decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and limitation of motion since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's mother and representative are competent to give evidence about what they can see such as the claimant appearing to be in pain.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his mother's, and his representative's assertions that the claimant has had his current cervical spine disability since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  The Board also finds that the fact that the service treatment records surrounding the May 1967 motor vehicle accident being negative for complaints, diagnoses, or treatment for a cervical spine disability and the normal June 1968 separation examination weighs heavily against the claims of continuity.

Likewise, the Board finds the post-service treatment records that do not document complaints or treatment for a cervical spine disability until nearly two decades after the Veteran's separation from military service and include medical histories taken from the Veteran in October 1990 in which he reported initially a six week history, and thereafter a seven to eight week history, of cervical spine pain weighs heavily against the claims of continuity.  See treatment records from Jacksonville Wolfson Children Hospital dated October 23, 1990, and October 31, 1990.

In these circumstances, the Board gives more credence and weight to the negative service treatment records and examination as well as almost the first post-service treatment records documenting his complaints and treatment for his cervical spine disability which reported only a two month history of cervical spine pain 19 years following his separation from active duty, than any claims by the Veteran, his mother, and his representative to the contrary.  Therefore, entitlement to service connection for a cervical spine disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), on VA examination in February 2000 the physician noted that the Veteran had had a motor vehicle injury in 1966 for which he was evaluated for multiple contusions in the cervical area and ultimately spondylosis with degenerative disc disease requiring laminectomy in 1990.  

In June 2001 Dr. Isabella Sharpe a pulmonologist and ". . . an expert medical advisor to the court, under the worker's compensation law in the state of Florida," opined that the Veteran's cervical disability was related to his in-service automobile accident.  She also reported that she would defer to a neurologist concerning any neurological symptoms and stated that she disagreed with the conclusions of physicians who had seen the Veteran recently who had offered opinions contrary to hers. 

Dr. Sharpe also testified in January 2001 that the Veteran had disability associated with a neck disorder with pronounced and persistent symptoms of neuropathy.  The physician stated that the Veteran's symptoms were associated with a cervical spine disorder that affects the nerves of his upper extremities.  

Similarly, in a December 2006 examination from Dr. Robert DeVincentis, a chiropractor, he diagnosed the Veteran as having bilateral cervical radiculopathy and C5 anteriolisthesis secondary to motor vehicle accident and advanced degenerative arthritis secondary to cervical trauma.  The chiropractor opined that the Veteran's cervical symptomatology was without question resultant from the motor vehicle accident he sustained in 1967.  He noted that the Veteran suffered consistently since 1967 from debilitating neck pain and arm numbness and weakness.  The examiner noted that the Veteran could not afford treatment after the military and before 1990 and therefore had not received medical care for the cervical condition.  The chiropractor stated that he agreed with Dr. Sharpe's comments as to the fact that the Veteran's current cervical disability was due to his in-service motor vehicle accident.  He stated that the fact that the Veteran's cervical anteriolisthesis was specific and localized proved the fact that it was due to a specific trauma rather than to generalized osteoarthritis.  He noted that general age-related arthritis would not create an anteriolisthesis of 5 mm nor such a specific local reaction of degenerative arthritis as visualized on his current X-rays. 

On the other hand, at the April 2000 VA orthopedic examination the Veteran told the examiner that he injured both of his shoulders and his neck in a May 1967 motor vehicle accident.  The Veteran could not recall the details of the accident or the mechanism of the injuries.  He denied further treatment after his discharge from the in-service hospitalization.  The physician noted that he had reviewed the Veteran's claims folder and Army medical records.  He noted that he could find no indication in the records that the Veteran had ever been involved in a motor vehicle accident, except on a DA Form 8-275-2, dated May 26, 1967, which listed the Veteran as having "multiple contusions."  He noted that there was no mention of any injury involving the Veteran's shoulders or cervical spine.  He further noted that on the Veteran's discharge physical examination report in June 1968 there was no evidence that he was suffering from any musculoskeletal symptoms or that any musculoskeletal findings were found on physical examination.  It contained a statement indicating that there had been no change in physical status since the last annual examination.  The examiner opined that the Veteran's present symptoms of the shoulders were due to the residuals of his cervical diskectomy performed in 1990.  It was his opinion that there was no connection between the Veteran's reported motor vehicle accident during service and his present symptoms or the symptoms that resulted in his having surgery in October 1990.  He further opined that it was highly unlikely that the motor vehicle accident would cause symptoms 23 years later that would result in surgery. 

In a May 2000 addendum to the February 2000 VA examination report, the VA physician stated that he had now reviewed the Veteran's claims file.  He noted that there was nothing in service suggesting any significant cervical spine problems.  He stated that except for contusions about the neck at the time of the evaluation, there was no other record.  The VA physician stated that he concurred with the April 2000 VA examiner's opinion that the Veteran's cervical disc disability in 1990 was unrelated to the in-service motor vehicle accident.  He said that the only mitigating circumstance might be that the cervical difficulty was quite well localized to the C6-7 area, not a generalized problem involving the spine that one would assume would be present from a wear and tear situation.  He finally stated that the Veteran's cervical problem was probably not something that could be related directly to his motor vehicle accident in 1967 in view of the duration of the time between that particular episode and the onset of symptoms. 

Due to the Court in the November 2009 JMR finding the April 2000 VA opinion inadequate because it was vague and failed to discuss Dr. DeVincentis opinion, the Board obtained a subsequent opinion in August 2012.  In the August 2012 opinion, after a review of the record on appeal by a VA medical physician, that examiner opined as follows:

[The V]eteran's degenerative disc disease, cervical spine, is less likely as not (less than 50/50 probability) related to his period of active military service, specifically including any injuries sustained in a May 1967 motor vehicle accident.

[The rational for the above opinion is as follows:] [Service treatment records] documents motor vehicle accident on May 19 or 20, 1967[,] when [V]eteran's vehicle was broadsided by another vehicle.  [Service treatment records] documents a diagnosis of 'Multiple contusions.'  Veteran today speculates that he must have sustained multiple severe injuries because he was unconscious (there is no scientific bases for this speculation, contusions can occur without serious injuries), and today stated that he was in the hospital 1 week (in previous [statements] he claimed he was in the hospital 4 days).  Records actually indicate he was released in 2 days back to regular duties. Although [the V]eteran believed he had multiple serious injuries, he does not remember wearing a cervical collar or any specific treatment of his neck or shoulder, or other parts of his body.  A Dental medical history questionnaire on 3-7-66 asked: 'When did you last consult a medical physician' and [the V]eteran did not even list the motor vehicle accident.  The 6-11-68 Rep[ort] of Med[ical] Exam[ination] was [s]ilent for [the] claimed condition.  All th[ese]facts are contradictory to the likelihood that there were serious injuries involving the c-spine or shoulder . . .  

Current claimed c-spine condition was first documented on 9-24-90 [and at that time it was reported that the Veteran] . . . '. . . is here complaining that over the last week" the [V]eteran had right shoulder and arm pain determined to be referred pain from the neck.  This is reinforced by another note on 10-31-90 which stated that the condition started '. . . 50 yo white male with known right arm pain of approximately 7 to 8 weeks.'  [This VA e]xaminer believes that it is highly unlikely [the V]eteran would not have given previous history of c-spine injuries/condition [to the treating physician in September or October 1990] given the fact that he was being seen for the c-spine and surgery was being  . . . [considered] . . .  

Although there are statements from Dr. Revollo [1996] and Dr. DeVincentis [2006] who believe that [V]eteran's c-spine condition is related to the incident in 1967, and that the [V]eteran had symptoms which were 'continuous' from [active duty] and consisting of 'debilitating neck pain . . . numbness . . . weakness' (likely from the [V]eteran's own given history); [these opinions are] contradictory to the fact that the [V]eteran was able to work continuously after separation from [active duty] as an insulator from 1968 to June 1988; then for a car dealer moving cars/going to auctions from 1988-1996 . . .  

[While the Veteran also stated that he] . . . had no medical insurance for treatment of the neck condition,  . . . by history [V]eteran had seen physicians multiple times for different conditions and physicals but those reports are silent for claimed neck condition until 1990 . . . 

[As to Dr. Sharpe's opinions,] . . . she describes the severity of the [V]eteran's c-spine condition & treatment, and then attributes it to the motor vehicle accident in 1967 (-23 years earlier).  [This e]xaminer fails to see the scientific bases for this giant leap of connection.  Contusion[s] affect soft tissue injury/abrasion . . . [are] . . . completely different from and do not cause degenerative spine changes which is a bone/joint/spur condition . . .

[The V]eteran reports an episode of neck pain after separation, after lifting a heavy object, treated with medication, which is consistent with musculoskeletal type of pain, from soft tissue strain, NOT degenerative spine disease . . . Neck strains are not uncommon in the general population, are acute events associated with specific activities, episodes are not related to each other, are self limited and respond to rest and treatment.  [The c]urrent claimed condition is a c-spine vertebral condition more likely caused by aging and daily/occupational stressed of [more than] 20 years [of work post service] when it manifested in 1990. 

Initially, the Board does not find the February 2000 VA opinion evidence of a link between the Veteran's cervical spine disability and service because the examiner recanted the opinion in the May 2000 addendum after having an opportunity to read the Veteran's claims file for the first time.  

Next, the Board does not find Dr. Sharpe's June 2001 opinion credible evidence of a link between the Veteran's cervical spine disability and service because it does not include a detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board also finds the August 2012 VA medical opinion that the Veteran's current cervical spine disability is not due to his military service including the documented 1967 motor vehicle accident more credible than Dr. DeVincentis opinion that it was caused by that in-service motor vehicle accident because the August 2012 VA opinion reflects both clinical data and other rationale to support its conclusion as well as it includes a detailed analysis as to why Dr. DeVincentis's opinion is not credible given the medical evidence found in the claims file.  Id. 

The Board also finds the August 2012 VA medical opinion more credible than Dr. DeVincentis opinion because a medical physician has more expertise than a chiropractor.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the Veteran's, his mother's, and his representative's assertions that the claimant's cervical spine disability was caused by his military service, the Board finds that diagnosing a cervical spine disability requires special medical training that neither the Veteran, his mother, or his representative have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  Jandreau 

Therefore, the Board finds that the most competent and credible evidence of record does not show that the Veteran's current cervical spine disability was caused by his military service.  Therefore, the Board finds that entitlement to service connection for a cervical spine disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for a cervical spine disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

b.  The Shoulder and Arm Disabilities

As to the Veteran's claims of service connection for bilateral shoulder and arm disabilities, the Board will first look to see if the record contains competent and credible diagnosis of these disabilities, other than the radiating pain caused by his cervical spine disability, at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; McClain, supra; Allen, supra

In this regard, in a February 1996 statement from a Dr. Revollo it was opined that the Veteran had a disability of the arms and shoulders due to an automobile accident in Fort Rucker, Alabama in 1966.  At the January 2001 hearing, Dr. Sharpe stated that the Veteran had disability associated with a neck disorder with pronounced and persistent symptoms of neuropathy.  

On the other hand, at the January 2001 hearing Dr. Sharpe also opined that the Veteran's symptoms were associated with a cervical spine disorder that affects the nerves of his upper extremities and acknowledged that his right shoulder is "fine." 

Similarly, in a December 1994 letter from Dr. John C. Hawkins, a neurologist, it was reported that the Veteran developed right arm pain after a cervical laminectomy in 1990.  The Veteran reported that he could not pick anything up with his right arm and complained of constant pain in his neck, right shoulder and right arm, mostly in the neck and shoulder.  The physician reported neurological findings but did not attribute such findings to any in-service injury.  Moreover, no disorders of the shoulders or arms were noted. 

At the August 2012 VA examination, after a review of the record on appeal and an examination of the Veteran which examination included normal X-rays, the examiner opined as follows:

There is no objective evidence of bilateral shoulder or arm pathologies.

[The rational for the above opinion is as follows:] [Service treatment records are] . . . silent for shoulder conditions, either after the contusions noted after the motor vehicle accident in 1967 or any other incident.  In 1990 [V]eteran was seen for c/o right shoulder and arm pain which was determined to be referred pain from the neck for which he underwent surgery.  No specific shoulder joint problems were noted by multiple other examiners.  Referred pain into the shoulders/arms from c-spine conditions is not uncommon, but does not necessarily indicate joint pathologies.  Referred pain into the upper extremities are also not indicative of cervical or BUE radiculopathies unless accompanied by objective motor and reflexes changes in the appropriate dermatomes, of which there is none in this case.

Initially, the Board does not find Dr. Revollo's opinion credible evidence of a current diagnosis because it does not include any rational.  See Nieves-Rodriguez; see also Stefl v. Nicholson.  Likewise, Board does not find Dr. Sharpe's testimony credible evidence of a current diagnosis because she does not ever opine that the Veteran has arm or shoulder disabilities separate and apart from the radiating pain caused by his cervical spine disability.  Id.

Moreover, while the Veteran, his mother, and his representative as lay persons are competent to report on the claimant's observable symptoms, such as pain and limitation of motion because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of chronic bilateral shoulder and/or arm disabilities because such an opinion requires medical expertise which they do not have.  See Davidson.

Further, the Court has held that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Board also finds that facts in the current appeal can be distinguished from those in McClain, supra, because the current appeal does not show a medical history in which the claimant's disabilities resolved during the pendency of the appeal but instead one in which the appellant was never given a competent and credible diagnosis of a disability during the pendency of the appeal.  

Therefore, the Board finds the August 2012 VA medical opinion that the Veteran does not have any shoulder or arm disability independent from the pain caused by his cervical spine disability the most competent and credible evidence of record because it reflects both clinical data and other rationale to support its conclusion.  Nieves-Rodriguez; see also Stefl v. Nicholson.

Accordingly, since a condition precedent for establishing service connection on a direct and secondary basis is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection for bilateral shoulder and arm disabilities must be denied on a direct and a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310.  

Lastly, the Board notes that another condition precedent for establishing service connection on a secondary basis is the Veteran being service connected for the disability that he is claiming caused or aggravated his other disabilities.  38 C.F.R. § 3.310; Allen, supra.  However, as explained above, the Veteran claimed that his bilateral shoulder and arm disabilities were caused or aggravated by his cervical spine disability and, as explained above, the Veteran is not entitled to service connection for the cervical spine disability.  Therefore, the Board finds that entitlement to service connection for bilateral shoulder and arm disabilities must be denied on a secondary basis.  Id.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied. 

Service connection for a right arm disability is denied. 

Service connection for a left arm disability is denied.


REMAND

As to the Veteran's application to reopen a claim of service connection for asbestosis, in accordance with the November 2009 JMR the Board remanded the issue to the RO in January 2012 to adjudicate the claim.  While the RO thereafter issued a supplemental statement of the case (SSOC) in December 2012 that addressed this issue, it did not issue a rating decision and the SSOC cannot act as the missing rating decision.  See 38 C.F.R. § 19.31 (2012).  

Therefore, although the record suggests that new and material evidence has been received by VA since the last final denial of this claim by the Board in May 2006, a remand for the RO to adjudicate the Veteran's application to reopen a claim of service connection for asbestosis in an appropriate rating decision is required because the record as it stands does not bestow of the Board jurisdiction to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Also see 38 C.F.R. §§ 20.200, 20.302 (2012) (an appeal requires a timely notice of disagreement filed after issuance of a rating decision).  

As to the claims of service connection for a psychiatric disability and COPD as well as the claim for a TDIU, in accordance with the November 2009 JMR these issues are inextricably intertwined with the Veteran's new asbestosis claim.  Therefore, the Board finds that adjudication of these claims must be held in abeyance until after the RO adjudicates that claim and, if denied, the time to appeal has run.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The record shows that the Veteran receives ongoing treatment from a number of healthcare providers including the North Florida/South Georgia VA Health System.  However, his post-November 2012 treatment records do not appear in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  Adjudicate in a rating decision the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.  This issue should thereafter only be returned to the Board for review if the Veteran perfects an appeal as to any denial of the claim by filing both a timely notice of disagreement and, after issuance of a statement of the case, a timely substantive appeal.  

2.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-November 2012 treatment records from the North Florida/South Georgia VA Health System.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining all needed authorizations from the Veteran, physically or electronically associate with the claims file all of his post-November 2012 private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

4. After the time to appeal has run to appeal the adjudication of the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis if denied or sooner if granted, the RO should readjudicate the claims of service connection for a psychiatric disability and COPD as well as the claim for a TDIU.  If any benefit sought on appeal remains denied, issue a SSOC to the Veteran and his attorney and provide them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


